Citation Nr: 0414003	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  01-03 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to 
October 1999.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which assigned a 10 
percent rating for low back disability, effective October 3, 
1999, after granting service connection.  In a November 2000 
rating decision, the RO increased the evaluation to 20 
percent, from the effective date of service connection.  As 
this does not represent the highest possible rating available 
under the rating schedule for the disability, the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that in August 2000, the veteran filed a 
claim for service connection for an eye disability, hearing 
loss, insomnia and a condition related to radon exposure.  
These claims are referred to the RO for the appropriate 
action.


REMAND

The Board notes that the veteran was afforded VA examinations 
of his low back disability in December 1999 and September 
2003.  However, neither the reports of those two examinations 
nor the other evidence of record adequately addresses 
functional impairment due to incoordination, weakened 
movement, excess fatigability on use, and pain or functional 
impairment on repeated use or during flare-ups.  38 C.F.R. 
§§ 4.40, 4.45 (2003).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

It also appears to the Board that the veteran's period of 
active service has not yet been verified; the record does not 
contain a DD 214 confirming the veteran's period of active 
duty.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions: 

1.  The RO should undertake appropriate 
development to obtain copies of all 
available records, not already of record, 
pertaining to post-service treatment or 
evaluation of the veteran's back 
disability, to include copies of any such 
records in the veteran's possession.  

2.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.  

3.  The RO should contact the appropriate 
service department and verify the 
veteran's active service.

4.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
low back disability.  The claims file 
must be provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies, including X-ray 
studies and range of motion studies in 
degrees, should be performed.  

The examiner should describe the current 
state of the veteran's lumbosacral spine.  
The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  The examiner should undertake 
range of motion studies of the 
lumbosacral spine, noting the exact 
measurements for forward flexion, 
extension, lateral flexion, and 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
of functional ability on repeated use of 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
possible, the examiner should so state. 

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include characteristic pain, demonstrable 
muscle spasm and absent ankle jerk.  In 
addition, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  

The examiner must also provide the 
supporting rationale for all opinions 
expressed.  

5.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority, to include 
consideration of both the former and 
revised rating criteria for evaluating 
intervertebral disc syndrome.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



